Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for an image decoding device. The closest prior art, Inoue et al. (USPAP       2005/0141,748)), shows a similar system, in which, a Huffman decoding unit configured to decode encoded data including compressed image data compressed by a Huffman encoding process (Please note, paragraph 0060. As indicated the decoding unit performs the entropy decoding (e.g., Huffman decoding) of compressed and encoded data upon receipt thereof, thereby generating first quantized data). However, Inoue et al. fail to address: “for a reverse zigzag scan unit configured to convert, into a two-dimensional array of data, a one-dimensional array of data decoded by the Huffman decoding unit, wherein the encoded data has a structure in which a front marker group, the compressed image data, and an EOI marker defining an end of the encoded data are arranged sequentially, the front marker group at least includes: a SOI marker that defines a head of the encoded data; a DQT marker that defines a quantization table; a SOF marker that defines a size of the compressed image data; a DHT marker that defines a Huffman code table and a SOS marker that defines that the compressed image data exists subsequent to the SOS marker, the Huffman decoding unit includes: a front marker analysis unit configured to analyze the encoded data sequentially received, extract each marker of the front marker group, and outputs each extracted marker to the reverse zigzag scan unit; a final marker analysis unit configured to analyze the encoded data sequentially received, and output an end signal to the reverse zigzag scan unit when the EOI marker is detected; a code analysis unit configured to analyze the compressed image data in the encoded data sequentially received, and sequentially recognize and output zero run information, group number information, and additional bit information; and a frequency conversion unit configured to sequentially generate coefficient information based on the zero run information, the group number information and the additional bit information each sequentially output from the code analysis unit, and output the coefficient information to the reverse zigzag scan unit, the code analysis unit is configured to receive the encoded data sequentially received and receive cutout information for cutting out a partial image from an entire image that is decodable based on the compressed image data, and when the cutout information is received, only in a case where the compressed image data sequentially received is compressed image data intended for cutout, the code analysis unit is configured to output, to the frequency conversion unit, the zero run information, the group number information, and the additional bit information, each of which is recognized by analyzing the compressed image data”. These distinct features have been added to the sole independent claim and renders it allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 










Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Tuesday, May 11, 2021